Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 1 of 9




                                                                8/24/2020
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 2 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 3 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 4 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 5 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 6 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 7 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 8 of 9
Case 20-41157-elm11 Doc 250 Filed 08/24/20   Entered 08/24/20 16:38:28   Page 9 of 9
